United States Court of Appeals
    for the Federal Circuit
 AFTG-TG, LLC AND PHILLIP M. ADAMS &
           ASSOCIATES, LLC,
           Plaintiffs-Appellants,
                    v.
NUVOTON TECHNOLOGY CORPORATION AND
  NUVOTON TECHNOLOGY CORPORATION
             AMERICA,
             Defendants,
                   AND

  PEGATRON CORPORATION, PEGATRON
TECHNOLOGY SERVICE, INC., AND UNIHAN,
           Defendants-Appellees.

        __________________________

                2011-1306
        __________________________


   AFTG-TG, LLC AND PHILLIP M. ADAMS &
          ASSOCIATES, LLC,
             Plaintiffs-Appellants,

                         v.

 WINBOND ELECTRONICS CORPORATION and
 WINBOND ELECTRONICS CORPORATION
             AMERICA,
              Defendants,
AFTG-TG   v. NUVOTON TECH                               2




                             AND


           ASUSTEK COMPUTER INC. and ASUS
          COMPUTER INTERNATIONAL, INC.,
                  Defendants-Appellees,

                             AND


       MSI COMPUTER CORP. and MICRO-STAR
      INTERNATIONAL CORPORATION LTD.,
                  Defendants.

                  __________________________

                          2011-1307
                  __________________________

    Appeals from the United States District Court for the
District of Wyoming in case nos. 10-CV-0227 and 10-CV-
0229, Judge Nancy D. Freudenthal.
               _________________________

                 Decided: August 24, 2012
                 _________________________

    GREGORY D. PHILLIPS, Dumke Law, LLC, of Salt Lake
City, Utah, argued for plaintiffs-appellants. On the brief
was EZEKIEL R. DUMKE, IV, Quinn Dumke LLC, of Salt
Lake City, Utah.

    RONALD S. LEMIEUX, Cooley LLP, of Palo Alto, Cali-
fornia, argued for defendants-appellees. With him on the
brief was VIDYA R. BHAKAR.
               __________________________
3                                  AFTG-TG   v. NUVOTON TECH


    Before RADER, Chief Judge, NEWMAN, and O’MALLEY,
                      Circuit Judges.
Per Curiam opinion filed by the court. Chief Judge Rader
                        concurs.
PER CURIAM.
     AFTG-TG LLC (“AFTG”) and Phillip M. Adams & As-
sociates, LLC (“Adams”) (collectively “AFTG”) appeal the
United States District Court for the District of Wyoming’s
dismissal of defendants Pegatron Corporation (“Pega-
tron”), Pegatron Technology Service, Inc. (“PTS”), Unihan,
ASUSTeK Computer Inc. (“ASUSTeK”), and ASUS Com-
puter International (“ASUS”) for lack of personal jurisdic-
tion. Because the record and pleadings demonstrate
insufficient contacts with the forum state, this court
affirms.
                             I.
    AFTG filed two actions in the District of Wyoming,
claiming that the defendants infringe several of its pat-
ents. Pegatron, PTS, and Unihan are named as defen-
dants in one case; ASUSTeK and ASUS are named as
defendants in the other. AFTG’s allegations are the same
in both cases. The complaints generally allege that the
defendants’ manufacturing, use, testing, and importation
of computer chips, motherboards, computers, and other
products directly infringe AFTG’s patents and that the
defendants knowingly and intentionally induce and
contribute to others’ infringement. A list of asserted
claims for the patents-in-suit accompanies the infringe-
ment assertions. The complaint against Pegatron, PTS,
and Unihan also alleges misappropriation of trade se-
crets. In both cases, the defendants filed motions to
dismiss for lack of personal jurisdiction.
     Because the district court relied on the complaint and
AFTG-TG   v. NUVOTON TECH                                    4


written submissions without holding an evidentiary
hearing, AFTG is required to allege only a prima facie
showing that the defendants are subject to personal
jurisdiction in Wyoming. Elecs. For Imaging, Inc. v.
Coyle, 340 F.3d 1344, 1349 (Fed. Cir. 2003). For purposes
of this evaluation, this court accepts uncontroverted
allegations in the complaint as true and resolves factual
disputes in the plaintiffs’ favor. Id.
    The district court evaluated its personal jurisdiction
under Wyoming’s long-arm statute. See Trintec Indus. v.
Pedre Promotional Prods., Inc., 395 F.3d 1275, 1279 (Fed.
Cir. 2005). Its two-step analysis first looked to the state
long-arm statute and then determined the proper applica-
tion of due process requirements. Id. Wyoming’s per-
sonal jurisdiction statute explicitly reaches to the full
extent of the United States and Wyoming constitutions.
See e.g., Wyo. Stat. Ann. § 5-l-107(a) (“A Wyoming court
may exercise jurisdiction on any basis not inconsistent
with the Wyoming or United States constitution.”);
Markby v. St. Anthony Hosp. Sys., 647 P.2d 1068, 1070
(Wyo. 1982). Because Wyoming’s long-arm statute incor-
porates the reach of due process, the district court col-
lapsed the jurisdictional analysis into a single due process
inquiry.
    Personal jurisdiction takes two forms: specific and
general. “Specific jurisdiction ‘arises out of’ or ‘relates to’
the cause of action even if those contacts are ‘isolated and
sporadic.’ . . . General jurisdiction arises when a defen-
dant maintains ‘continuous and systematic’ contacts with
the forum state even when the cause of action has no
relation to those contacts.” LSI Indus. v. Hubbell Light-
ing, Inc., 232 F.3d 1369, 1375 (Fed. Cir. 2000) (quoting
Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472-73
(1985), and Helicopteros Nacionales de Colombia, S.A. v.
Hall, 466 U.S. 408, 414-16 (1984)). In the present case,
5                                  AFTG-TG   v. NUVOTON TECH


general jurisdiction is not at issue; accordingly, the dis-
trict court evaluated its specific jurisdiction over the
defendants. Specific jurisdiction entails a three-part test:
(1) whether the defendant purposefully directs activities
at the forum’s residents; (2) whether the claim arises out
of or relates to those activities; and (3) whether assertion
of personal jurisdiction is reasonable and fair. Nuance
Commc’ns, Inc. v. Abbyy Software House, 626 F.3d 1222,
1231 (Fed. Cir. 2010).
    AFTG asserted similar allegations in the action
against ASUSTeK and ASUS, and in the action against
Pegatron, PTS, and Unihan. AFTG does not claim that
these defendants engaged in direct sales in Wyoming.
Instead, AFTG argues for jurisdiction under a “stream-of-
commerce” theory, contending that the defendants sold
their products to various companies, who in turn sold
them to consumers in Wyoming.
    The district court found AFTG’s “bare formulaic accu-
sation,” which simply parroted the statutory language,
insufficient to establish personal jurisdiction. The district
court reasoned that the complaint did not allege sufficient
facts to demonstrate minimum contacts with Wyoming.
In particular, the trial court found that AFTG’s stream-of-
commerce theory was mere conjecture. AFTG merely
speculated that the defendants placed accused devices
into the stream of commerce, knowing they would reach
Wyoming. The record did not contain any evidence and
the complaint did not allege any facts that demonstrated
the defendants’ contacts with Wyoming. In the absence of
such allegations, the district court rejected AFTG’s
stream-of-commerce arguments.
    In AFTG’s action against Pegatron, PTS, and Unihan,
the district court noted there was “no evidence or allega-
tion that the infringing technologies or products actually
AFTG-TG   v. NUVOTON TECH                                 6


reached Wyoming. . . . [T]he closest evidence is the con-
tributory infringement and inducement claims that refer
generally to users in Wyoming. These claims are insuffi-
cient to permit the exercise of the Court’s jurisdiction.”
Likewise, the district court determined that AFTG’s
misappropriation-of-trade-secrets claim against Pegatron,
PTS, and Unihan did not establish jurisdiction. The
complaint vaguely alleged improper conduct in the form of
the knowing use of proprietary technology protected by
trade secret. According to the district court, neither the
record nor the complaint set forth anything more than a
conclusory accusation without a claim of any specific use
of trade secrets within Wyoming. Likewise, AFTG’s
supporting exhibits, which included copies of the patents,
assignment, and incorporation records, related to stand-
ing and did not support personal jurisdiction. Because
AFTG did not provide sufficient facts to support its claims
and allegations of contacts with Wyoming, the district
court determined that AFTG did not make a prima facie
showing of personal jurisdiction and dismissed the claims
against Pegatron, PTS, and Unihan without prejudice.
    In the related action against ASUSTeK and ASUS,
the district court reviewed declarations regarding those
defendants’ contacts with Wyoming. ASUS admitted
making drop shipments to Wyoming addresses at the
instruction of its third-party resellers. The resellers were
not residents of Wyoming. Because the shipments were
not initiated by ASUS, but at the direction of third-party
resellers, the district court found no purposeful direction
toward Wyoming. In addition, the district court noted
that AFTG did not allege or otherwise assert that its
infringement claims arose from or were otherwise related
to these drop shipments. The record, moreover, contained
no evidence that the shipments included infringing prod-
ucts. Given the extremely limited nature of ASUS’s
7                                 AFTG-TG   v. NUVOTON TECH


contacts, and the lack of any alleged contacts by
ASUSTeK, the district court concluded that exercising
personal jurisdiction in Wyoming was inappropriate. The
district court, accordingly, dismissed the claims against
ASUS and ASUSTeK.
    We now review the district court’s dismissal of both
actions.
                            II.
    The Supreme Court has yet to reach a consensus on
the proper articulation of the stream-of-commerce theory.
In the absence of such a consensus, this court has as-
sessed personal jurisdiction premised on the stream-of-
commerce theory on a case-by-case basis by inquiring
whether the particular facts of a case support the exercise
of personal jurisdiction. The district court employed that
fact-driven approach in these actions and correctly found
insufficient contacts to support the exercise of personal
jurisdiction in Wyoming.
                            A.
    The Supreme Court recently revisited the stream-of-
commerce theory in McIntyre Machinery, Ltd. v. Nicastro,
131 S. Ct. 2780 (2011). The Court, however, declined to
resolve its long-standing split on that theory.
     In McIntyre, the Court was asked to revisit questions
left open in Asahi Metal Industry Co. v. Superior Court of
California, Solano County, 480 U.S. 102 (1987). In Asahi,
the Court’s members disagreed whether a defendant could
be subject to personal jurisdiction in a forum merely
because the defendant had placed a product in the stream
of commerce. Justice Brennan, writing for four Justices,
evaluated personal jurisdiction under the stream-of-
commerce theory by relying on considerations of foresee-
ability. Justice Brennan wrote that “jurisdiction prem-
AFTG-TG   v. NUVOTON TECH                                  8


ised on the placement of a product into the stream of
commerce is consistent with the Due Process Clause,” for
“[a]s long as a participant in this process is aware that the
final product is being marketed in the forum State, the
possibility of a lawsuit there cannot come as a surprise.”
Asahi, 480 U.S. at 117 (opinion concurring in part and
concurring in the judgment).
    Justice O’Connor and three other Justices rejected
Justice Brennan’s approach. In their view, mere foresee-
ability or awareness that “the stream of commerce may or
will sweep the product into the forum State” is insuffi-
cient. Id. at 112. Justice O’Connor wrote:
          The substantial connection between the
          defendant and the forum State necessary
          for a finding of minimum contacts must
          come about by an action of the defendant
          purposefully directed toward the forum
          State. The placement of a product into the
          stream of commerce, without more, is not
          an act of the defendant purposefully di-
          rected toward the forum State.
Id. (citing Burger King, 471 U.S. at 476; Keeton v. Hustler
Magazine, Inc., 465 U.S. 770, 774 (1984)) (internal quota-
tion marks omitted).
    Because neither Justice Brennan’s nor Justice
O’Connor’s test garnered a majority of the votes in Asahi,
neither test prevailed as the applicable precedent.
    The Court declined to resolve the Asahi split in McIn-
tyre. In a plurality opinion, Justice Kennedy acknowl-
edged the imprecision of the metaphor “stream of
commerce,” stating that “[i]t refers to the movement of
goods from manufacturers through distributors to con-
sumers, yet beyond that descriptive purpose its meaning
9                                   AFTG-TG   v. NUVOTON TECH


is far from exact.” McIntyre, 131 S. Ct. at 2788. The
plurality sided with Justice O’Connor’s approach in Asahi,
concluding that the “principal inquiry” is “whether the
defendant's activities manifest an intention to submit to
the power of a sovereign. In other words, the defendant
must ‘purposefully avai[l] itself of the privilege of conduct-
ing activities within the forum State, thus invoking the
benefits and protections of its laws.’” Id. (quoting Hanson
v. Denckla, 357 U.S. 235, 253 (1958)). Justice Kennedy
noted that “[t]he defendant’s transmission of goods per-
mits the exercise of jurisdiction only where the defendant
can be said to have targeted the forum; as a general rule,
it is not enough that the defendant might have predicted
that its goods will reach the forum State.” Id. He further
reasoned that Justice Brennan’s approach was inconsis-
tent with precedent, holding that “it is the defendant’s
actions, not his expectations, that empower a State’s
courts to subject him to judgment.” Id. at 2789. A court’s
jurisdiction, in other words, is “a question of authority
rather than fairness.” Id.
    Justice Breyer, joined by Justice Alito, declined to join
Justice Kennedy’s plurality opinion.        Justice Breyer
further declined to endorse revising the jurisdictional
standard at all. He acknowledged that developments in
commerce and communication, such as globalization, have
occurred since the Court last considered the stream-of-
commerce theory. Id. at 2791. Such “modern-day conse-
quences” were not at issue in McIntyre, however, and
Justice Breyer deemed it unwise to revise the jurisdic-
tional standard in a case that did not present those con-
sequences. Id. He wrote:
        [O]n the record presented here, resolving
        this case requires no more than adhering
        to our precedents. . . . I would not go fur-
        ther. Because the incident at issue in this
AFTG-TG   v. NUVOTON TECH                               10


          case does not implicate modern concerns,
          and because the factual record leaves open
          many questions, this is an unsuitable ve-
          hicle for making broad pronouncements
          that refashion basic jurisdictional rules.
Id. at 2792-93. Thus, the crux of Justice Breyer’s concur-
rence was that the Supreme Court’s framework applying
the stream-of-commerce theory—including the conflicting
articulations of that theory in Asahi—had not changed,
and that the defendant’s activities in McIntyre failed to
establish personal jurisdiction under any articulation of
that theory. Id.
    Because McIntyre did not produce a majority opinion,
we must follow the narrowest holding among the plurality
opinions in that case. Marks v. United States, 430 U.S.
188, 193 (1977). The narrowest holding is that which can
be distilled from Justice Breyer’s concurrence—that the
law remains the same after McIntyre.
                             B.
    Because we must proceed on the premise that McIn-
tyre did not change the Supreme Court’s jurisdictional
framework, we must apply our precedent that interprets
the Supreme Court’s existing stream-of-commerce prece-
dents. That precedent is Beverly Hills Fan Co. v. Royal
Sovereign Corp., 21 F.3d 1558 (Fed. Cir. 1994).
    In Beverly Hills Fan, this court found sufficient con-
tacts with the forum state, Virginia, to support the exer-
cise of personal jurisdiction under any articulation of the
stream-of-commerce theory. We took as true the allega-
tion that the defendants made ongoing and continuous
shipments of the accused infringing product into Virginia
and maintained an established distribution network that
encompassed Virginia. 21 F.3d at 1561, 1563, 1565. It
11                                  AFTG-TG   v. NUVOTON TECH


was undisputed, for example, that fifty-two of the infring-
ing products were available for sale in Virginia. Id. at
1564. We further found sufficient support in the plead-
ings that the defendants derived revenue sufficient to
satisfy the “substantial revenue” requirement under the
Virginia long-arm statute. Id. at 1571. Based on these
facts, we believed it was clear that the exercise of per-
sonal jurisdiction in Virginia was appropriate.
     This court recognized in Beverly Hills Fan that the
Supreme Court’s stream-of-commerce precedent was left
unsettled after Asahi. Id. at 1566-67. This court, how-
ever, refused to “join [the] debate” between Justice
O’Connor’s and Justice Brennan’s approaches because it
concluded that, on the facts of the case before it, sufficient
contacts with the forum state existed to support the
exercise of personal jurisdiction on any articulation of the
stream-of-commerce theory. Id. (“[U]nder either version
of the stream of commerce theory, . . . plaintiff has stated
all of the necessary ingredients for an exercise of jurisdic-
tion consonant with due process . . . .”) Thus, Beverly
Hills Fan counsels that we refrain from taking a position
on the proper articulation of the stream-of-commerce
theory where the facts of a particular case mandate
exercising or declining to exercise personal jurisdiction
under any articulation of that theory. Beverly Hills Fan,
in other words, stands for the cardinal rule that a court
should not decide a legal issue when doing so is unneces-
sary to resolve the case at hand.
    Subsequent panels of this court have followed that
rule, finding that the evidentiary record before them
made the result clear, or could make the result clear after
further discovery, without requiring the court to take a
side on the Asahi divide. In Viam Corp. v. Iowa Export-
Import Trading Co., we found that personal jurisdiction
lay in the forum state based on the record before us and
AFTG-TG   v. NUVOTON TECH                                    12


without “join[ing] the debate in Asahi as to which version
of the stream of commerce theory is the correct one,
because under either theory the result we reach here
would be the same.” 84 F.3d 424, 428 (Fed. Cir. 1996). In
Commissariat a l’Energie Atomique v. Chi Mei Optoelec-
tronics Corp., this court held that the defendants’ contacts
with the forum state satisfied Justice Brennan’s test, but
found the record insufficient to determine whether those
contacts also satisfied Justice O’Connor’s test. 395 F.3d
1315, 1321-22 (Fed. Cir. 2005). This court, therefore,
found it premature to take a position on the Asahi split.
Id. at 1322. This court, instead, remanded the case to the
district court for jurisdictional discovery. “If [the plaintiff]
is able to satisfy Justice O’Connor’s test [after discovery],
there will be no need to address whether the less restric-
tive test proposed by Justice Brennan should be the
standard under [the forum state’s law] and under the due
process clause.” Id. at 1324. Finally, in Avocent Hunts-
ville Corp. v. Aten International Co., a declaratory judg-
ment action, we noted that the panel in Beverly Hills Fan
declined to take a position on Asahi. 552 F.3d 1324, 1332
(Fed. Cir. 2008). We declined to take a position in Avocent
Huntsville as well. Rather, we found that personal juris-
diction did not lie in the forum state because, even if the
patentee defendant had contact with the forum state,
there was no showing that the issues of invalidity and
noninfringement at issue in the declaratory judgment
action were related to that contact. Id. at 1338.
    Here, we adhere to the Beverly Hills Fan line of cases
and decline to take a position on the stream-of-commerce
theory, because the result is clear and would not change
under any articulation of that theory. The paltry allega-
tions in the complaint cannot support the exercise of
personal jurisdiction in Wyoming. A comparison of the
facts here to those in Beverly Hills Fan makes that con-
13                                AFTG-TG   v. NUVOTON TECH


clusion apparent. The defendants’ contacts with the
forum state in Beverly Hills Fan were significantly more
extensive than they are here, where, at most, one of the
defendants made isolated shipments to Wyoming at the
request of third parties. Unlike in Beverly Hills Fan,
moreover, the cause of action for patent infringement here
does not arise out of the isolated Wyoming shipments.
AFTG has failed to submit any declarations identifying
sales in Wyoming that would refute the defendants’
assertions that their contacts with Wyoming are sporadic
at best. Finally, AFTG has proffered no evidence indicat-
ing that Wyoming was part of any defendant’s continuous,
established distribution channels, which was a significant
factor supporting the exercise of personal jurisdiction in
Beverly Hills Fan. 21 F.3d at 1566 n.6.
    As the district court aptly observed, AFTG’s complaint
represents nothing more than “bare formulaic accusation”
that the defendants maintain sufficient contacts with
Wyoming. This case is not a close call, regardless of how
one articulates the stream of commerce theory.
                           III.
    The concurrence agrees with the result we reach but
attempts to distill a new rule of law from Justice Breyer’s
concurrence in McIntyre. We recognize the concurrence’s
desire to promote predictability in the application of the
stream-of-commerce theory—an issue that has remained
unsettled for more than two decades. That objective,
however, is untenable in light of Justice Breyer’s confir-
mation in McIntyre that the law remains unchanged.
    Contrary to the concurrence’s assertion, Justice
Breyer did not articulate an applicable rule of law or
endorse Justice O’Connor’s reasoning in Asahi when he
observed that “something more” than placing a single
item in the stream of commerce, with the knowledge that
AFTG-TG   v. NUVOTON TECH                                 14


a sale may take place in the target forum state, is neces-
sary to establish personal jurisdiction. McIntyre, 131 S.
Ct. at 2792. Rather, he merely observed that, even Jus-
tices who have disagreed on the proper articulation of the
stream-of-commerce theory have agreed that “a single
isolated sale, even if accompanied by the kind of sales
effort indicated here,” is insufficient to establish personal
jurisdiction. Id. Justice Breyer could not have been
clearer when he wrote that, “on the record presented here,
resolving this case requires no more than adhering to our
precedents. . . . I would not go further.” Id. at 2792-93.
    By attempting to craft a new rule of law from Justice
Breyer’s observation, the concurrence disregards Beverly
Hills Fan’s directive that this court decline to take a
position on Asahi when doing so is unnecessary to resolve
the case at hand. District courts have adhered to the
doctrine of stare decisis after McIntyre, concluding that
they are obligated to follow their existing circuit prece-
dent—even with the awareness that doing so furthers the
Asahi divide. As one district court observed:
          Because the Supreme Court in McIntyre
          did not conclusively define the breadth
          and scope of the stream of commerce the-
          ory, as there was not a majority consensus
          on a singular test, . . . and given Justice
          Breyer’s decision to rely on current Su-
          preme Court precedents, [this] Court will
          continue to adhere to the Sixth Circuit’s
          analysis of purposeful availment [which
          adopts Justice O’Connor’s approach in
          Asahi.]
Lindsey v. Cargotec USA, Inc., No. 4:09-cv-71, 2011 U.S.
Dist. LEXIS 112781, at *19 (W.D. Ky. Sept. 30, 2011)
15                                  AFTG-TG   v. NUVOTON TECH


(internal citation and quotation marks omitted).          As
another district court observed:
         As Justice Breyer declined to choose be-
         tween the Asahi plurality opinions, McIn-
         tyre is rather limited in its applicability.
         It does not provide the Court with grounds
         to depart from the Fifth Circuit prece-
         dents establishing Justice Brennan’s
         Asahi opinion as the controlling analysis.
Ainsworth v. Cargotec USA, Inc., No. 2:10-cv-236, 2011
U.S. Dist. LEXIS 109255, at *19 (S.D. Miss. Sept. 23,
2011) (citations omitted). The concurrence believes that
“this court would benefit from application of Justice
Breyer’s approach to personal jurisdiction.” Concurring
op. at 3. Just as the district courts are obligated to follow
their existing circuit precedent, however, we are obligated
to follow prior panel opinions of this court, not an obser-
vation that failed to receive endorsement from a majority
of the Supreme Court’s members.
     The concurrence’s approach, moreover, is unwise be-
cause Justice Breyer’s observation that the Supreme
Court has never held that “a single isolated sale” is insuf-
ficient to establish personal jurisdiction may be incorrect.
See McIntyre, 131 S. Ct. at 2792. In McGee v. Interna-
tional Life Insurance Co., the Court endorsed the exercise
of personal jurisdiction in California where a Texas-based
insurance company collected premiums on a single insur-
ance contract purchased by a California citizen. 355 U.S.
220, 222-24 (1957). 1 Commentators have criticized Jus-

     1 This court has created its own body of stream-of-
commerce precedent in patent cases rather than apply the
case law of the regional circuits. This approach is based
on our view that the issue “is a critical determinant of
whether and in what forum a patentee can seek redress
AFTG-TG   v. NUVOTON TECH                              16


tice Breyer’s failure to address McGee. One commentator
called it a “misunderstanding of Supreme Court prece-
dent.” Todd David Peterson, The Timing of Minimum
Contacts After Goodyear and McIntyre, 80 Geo. Wash. L.
Rev. 202, 226 (2011). Another commentator observed
that, “by not mentioning McGee, [Justice Breyer] absolved
himself of distinguishing between the single policy suffi-
cient there and J. McIntyre’s sale, which, although tech-
nically made by its independent distributor, benefitted J.
McIntyre and resulted from J. McIntyre’s own marketing
efforts in the United States.” Charles W. “Rocky” Rhodes,
Nineteenth Century Personal Jurisdiction Doctrine in a
Twenty-First Century World, 64 Fla. L. Rev. 387, 418
(2012). This court surely is not in a position to opine on
whether Justice Breyer was correct. We should be cau-
tious, however, about adopting his concurrence as our own
precedent in light of the pointed criticisms about the
concurrence’s accuracy.
    We are not in a position to offer the correct formula-
tion of the stream-of-commerce theory. Indeed, we cannot
express such an opinion because the Supreme Court has
yet to come to a consensus on the proper formulation of
that theory. Unless and until the Supreme Court does so,
however, we are bound to follow our own case law that
applies Supreme Court precedent in its current—albeit
fractured—state.
     Rather than relying on Justice Breyer’s observation,
we can easily conclude that personal jurisdiction does not
lie based on a review of the allegations in the complaint.

for infringement of its rights” and the fact that the re-
gional circuits remain divided about the proper articula-
tion of the stream-of-commerce theory. Beverly Hills Fan,
21 F.3d at 1564. Personal jurisdiction principles ad-
dressed by the Supreme Court in non-patent cases, of
course, may well be applicable in patent cases.
17                             AFTG-TG   v. NUVOTON TECH


Having done so, we agree with the district court that
AFTG failed to establish personal jurisdiction in Wyo-
ming.
                    AFFIRMED
United States Court of Appeals
    for the Federal Circuit
 AFTG-TG, LLC AND PHILLIP M. ADAMS &
           ASSOCIATES, LLC,
           Plaintiffs-Appellants,
                    v.
NUVOTON TECHNOLOGY CORPORATION AND
  NUVOTON TECHNOLOGY CORPORATION
             AMERICA,
             Defendants,
                   AND

  PEGATRON CORPORATION, PEGATRON
TECHNOLOGY SERVICE, INC., AND UNIHAN,
           Defendants-Appellees.

        __________________________

                2011-1306
        __________________________


   AFTG-TG, LLC AND PHILLIP M. ADAMS &
          ASSOCIATES, LLC,
             Plaintiffs-Appellants,

                         v.

 WINBOND ELECTRONICS CORPORATION and
 WINBOND ELECTRONICS CORPORATION
             AMERICA,
              Defendants,
AFTG-TG   v. NUVOTON TECH                                2




                             AND


           ASUSTEK COMPUTER INC. and ASUS
          COMPUTER INTERNATIONAL, INC.,
                  Defendants-Appellees,

                             AND


       MSI COMPUTER CORP. and MICRO-STAR
      INTERNATIONAL CORPORATION LTD.,
                  Defendants.

                  __________________________

                          2011-1307
                  __________________________

    Appeals from the United States District Court for the
District of Wyoming in case nos. 10-CV-0227 and 10-CV-
0229, Judge Nancy D. Freudenthal.
                __________________________

  Before RADER, Chief Judge, NEWMAN, and O’MALLEY,
                    Circuit Judges.
RADER, Chief Judge, concurring.
    I agree the defendant-appellees’ actions do not satisfy
personal jurisdiction in Wyoming. I write separately,
however, to comment further on this court’s application of
McIntyre Machinery, Ltd., v. Nicastro. 131 S. Ct. 2780
(2011).
    The per curiam opinion relies on precedent and de-
clines to revise the jurisdictional standard, but notes the
Supreme Court’s divide in Asahi Metal Industry Co. v.
3                                 AFTG-TG   v. NUVOTON TECH


Superior Court of California between Justice O’Connor’s
“stream of commerce plus” or “foreseeability plus” test
and Justice Brennan's mere “foreseeability” test. 480 U.S.
102 (1987). As the narrowest holding among the plurality
opinions, Justice Breyer’s concurrence in McIntyre con-
trols. Marks v. United States, 430 U.S. 188 (1977).
     In the present case, the per curiam opinion contends
Justice Breyer neither endorses Justice O’Connor’s rea-
soning in Asahi nor provides a rule of law. However, the
McIntyre concurrence clarifies that a single sale is inade-
quate “even if that defendant places his goods in the
stream of commerce, fully aware (and hoping) that such a
sale will take place” McIntyre, 131 S. Ct. at 2792 (empha-
sis added). By acknowledging a defendant’s intent and
awareness, Justice Breyer’s concurrence departs from
evaluating and establishing jurisdiction on mere “foresee-
ability.” In support, the McIntyre concurrence cites
Justice O’Connor’s test “requiring ‘something more’ than
simply placing ‘a product into the stream of commerce,’
even if defendant is ‘awar[e]’ that the stream ‘may or will
sweep the product into the forum State.’” Id. at 2792
(citing Asahi, 480 U.S. at 117). Justice Breyer applies
Justice O’Connor’s approach by emphasizing the relevant
facts in McIntyre lacked “something more” to establish
jurisdiction. Id.
    Emphasis on assessing the presence of “something
more” would clarify the muddled “stream of commerce”
concept. Accordingly, this court would benefit from appli-
cation of Justice Breyer’s approach to personal jurisdic-
tion. This court should examine the pleading and record
to see if it evinces “something more” than a single sale or
placement of goods into the stream of commerce (with
knowledge that a sale may take place in the target forum
state).
AFTG-TG   v. NUVOTON TECH                                   4


     Consequently, from that vantage point, Beverly Hills
Fan, with its unfettered reliance on a “stream of com-
merce” theory, is now shaky precedent to the extent that
it runs counter to the McIntyre decision. See Beverly Hills
Fan Co. v. Royal Sovereign Corp., 21 F.3d 1558, 1565
(Fed. Cir. 1994). In finding defendants’ contacts in the
forum state provided sufficient warning they could be
hailed into court, Beverly Hills Fan states that plaintiff’s
“allegations are that defendants purposefully shipped the
accused fan into Virginia through an established distribu-
tion channel,” notes “[t]he cause of action for patent
infringement is alleged to arise out of these activities,”
and then concludes that “[n]o more is usually required to
establish specific jurisdiction.” Beverly Hills Fan, 21 F.3d
at 1565. In the wake of the Supreme Court’s guidance,
this approach does not reflect the obligation to analyze
the sufficiency of pleadings or record for “something more”
that is necessary for personal jurisdiction.
    In sum, the mere recitation of the stream of commerce
theory is insufficient for a court’s exercise of jurisdiction.
This court might reliably require that “something more”
be present to satisfy personal jurisdiction requirements.
McIntyre, 131 S. Ct. at 2788, 2792.